Citation Nr: 0626986	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-42 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include anxiety.

2.  Entitlement to service connection for cancer of the right 
breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1970 to June 1973.

As to the issue of entitlement to service connection for 
cancer of the right breast, this matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Chicago Regional Office (RO) of 
the Department of Veterans Affairs (VA).  As to the issue of 
entitlement to service connection for PTSD, to include 
anxiety, this matter comes before the Board on appeal from an 
October 2005 rating decision by the Chicago RO.  The veteran 
testified at a Board hearing at the RO in May 2006.  At the 
Board hearing, the veteran submitted a written waiver of RO 
review of the additional evidence she was submitting to the 
Board.

The issue of entitlement to service connection for PTSD, to 
include anxiety, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cancer of the right breast was not manifested during the 
veteran's active duty service or for several years after 
separation from service, nor is cancer of the right breast 
otherwise related to such service.




CONCLUSION OF LAW

Service connection for cancer of the right breast is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
November 2003, and issued the rating decision which was the 
initial denial of the veteran's claim in March 2004.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the November 2003, May 2005, and March and April 2006 
letters, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the letters 
implicitly notified the veteran that she should submit any 
pertinent evidence in her possession.  In this regard, she 
was repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence she herself may have.  Moreover, the Board 
notes that the May 2005 letter expressly directed the veteran 
to submit any relevant evidence in her possession.  Thus, the 
Board finds that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   In April 2006, VA sent the 
veteran a letter which complied with the requirement of 
Dingess in that it informed the veteran of the criteria 
necessary to establish disability ratings and effective dates 
in the event that service connection was established for her 
claimed disabilities.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate her claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and private medical records.  VA attempted to 
obtain probative medical evidence concerning the disability 
on appeal, but the veteran refused to report for the 
scheduled examination.  The Court of Appeals for Veterans 
Claims has held that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When entitlement to a benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim entitlement to service connection, the claim 
will be adjudicated based on the evidence of record.  38 
C.F.R. §3.655(b).  Absent good cause, there is no further 
duty to provide another examination or medical opinion with 
respect to issue on appeal.  See 38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to notify and assist the appellant 
in the claims under consideration and that adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection may also be granted for a chronic disease, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records are devoid of reference 
to any complaints related to the right breast.  There is no 
evidence of any findings of a lump, a mass, or any sort of 
malignancy of the right breast identified in service.  In 
fact, the veteran's June 1973 separation examination report 
reflects that the veteran had no complaints related to her 
right breast and that her breasts were found to be normal on 
clinical evaluation.

The veteran's service medical records do reflect that a lump 
was identified in the veteran's left breast in July of 1972.  
The Board acknowledges the veteran's contentions that the 
service medical records contain a typographical error and 
that really it was the right breast that had the lump during 
active duty service in 1972.  However, this allegation is not 
supported by the evidence of record.  

First of all, the Board notes that the veteran's left breast 
lump or mass was noted on several occasions during active 
duty service by several physicians and all of them clearly 
identified the lump as being in the left breast.  Moreover, a 
February 2005 letter from the Air Force Board for Correction 
of Military Records (AFBCMR) declined the veteran's 
application to change her service medical records to reflect 
that she was treated for a lump of right breast instead of 
the left breast.  The AFBCMR noted that on July 31, 1972, the 
veteran was found by a gynecologist to have a lump in her 
left breast and that the veteran was referred to a general 
surgeon for evaluation.  On August 7, 1972 the surgeon 
confirmed the presence of the lump and diagnosed the lump as 
benign.  The surgeon considered a biopsy, but on February 21, 
1973, a repeat examination revealed that the lump was absent.  
The AFBMCR noted that two physicians repeatedly and 
consistently documented the benign lump in the left breast 
and that their use of the abbreviation L was written legibly 
and could not be confused with R.  

As such, the Board does not find any objective medical 
evidence of any right breast abnormality during the veteran's 
active duty service.  The Board acknowledges that private 
medical records from 1977, more than three years after 
discharge from active duty service, document right breast 
carcinoma.  However, this initial evidence of cancer of the 
right breast is outside the one-year presumptive period 
following discharge from active duty service and there is no 
evidence of any abnormality of the right breast during active 
duty service and no evidence linking the veteran's cancer of 
the right breast to any incident of her active duty service.

VA attempted to obtain probative medical evidence regarding 
the etiology of the veteran's cancer of the right breast, but 
the veteran failed to report for the scheduled examination 
and did not show good cause for her failure to report.  
Accordingly, the claims must be rated on the evidence of 
record (38 C.F.R. § 3.655), which fails to demonstrate any 
etiological relationship between any current residuals of 
cancer of the right breast and any incident of active 
service.  Therefore, entitlement to service connection for 
cancer of the right breast is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for cancer of the right 
breast is not warranted.

To this extent, the appeal is denied.




REMAND

The veteran has alleged that she was assaulted during active 
duty service.  There is no official record of this assault; 
however, the veteran's service records show that in November 
1970 she was diagnosed with a hysteric personality and in 
November 1972 it was noted that the veteran was highly 
emotional.  The veteran also submitted statements from her 
sister, her husband, and her roommate during service 
regarding the alleged assault.  The veteran claims to have 
submitted a report to the military police regarding the 
alleged assault.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In light of the evidence in the veteran's service medical 
records suggesting psychiatric issues and the statements from 
her husband, sister and former roommate from active duty 
service regarding the alleged assault, the Board believes 
further development of the evidence is necessary in this 
case.  In light of the veteran's allegation that she 
submitted a report to the military police regarding the 
alleged assault, the Board believes that the matter must be 
remanded to attempt to obtain this documentation.  After such 
documentation has been obtained, or the RO has determined 
that such records do not exist, the RO should obtain an 
opinion from a mental health professional as to whether the 
evidence indicates that a personal assault occurred in 
accordance with the provisions of 38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) and request 
verification of the claimed military 
police report filed by the veteran 
regarding the alleged assault at Langley 
Air Force Base (see transcript of the May 
2006 Travel Board hearing for details).

2.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue at VA and non-VA 
medical facilites should be obtained.

3.  After allowing for an appropriate 
amount of time for the response from the 
JSRRC to the above request, the RO should 
arrange for the claims file to be 
reviewed (in accordance with 38 C.F.R. 
§ 3.304(f)(3) (2005)) by an appropriate 
mental heath professional for an opinion 
as to whether there is evidence of 
behavioral changes indicating that the 
claimed personal assault occurred. 

If so, the veteran should be scheduled 
for a VA examination by a psychiatrist in 
order to determine the nature and 
etiology of all current psychiatric 
pathology. All necessary tests and 
studies should be accomplished, and 
clinical manifestations should be 
reported in detail. An opinion should be 
provided regarding the likelihood that 
the veteran has PTSD stemming from the 
verified inservice stressor or any other 
chronic psychiatric disorder related to 
her period of military service. The 
claims folder should be provided to the 
examiner in conjunction with the 
examination.  Reasons and bases for all 
conclusions should be noted.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, furnish the 
veteran and her representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


